DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Davis et al. (US-2018/0243774-A1, hereinafter Davis).

As to claim 1, Davis discloses a system, comprising: 
a receiver comprising an antenna configured to receive position information (Davis: paragraphs [0024] and [0105]; FIG. 7, location-determining receivers-22,24, and antennas-901; and FIG. 9, location-determining receivers-22,24); and 
a computing system in communication with the receiver, the computing system configured to (Davis: paragraphs [0085-0089] and FIG. 6, location-determining receivers-22,24, drive node system-130, implement node system-132, master node system-134, and navigation module-907): 
record values corresponding to the position information and a working depth beneath a soil surface along a first path (Davis: paragraphs [0104-0107]; FIG. 7, master data processing system-902, electronic data processor-903, data storage device-906, and navigation module-907; and FIG. 9, location-determining receivers-22,24); 
determine one or more reference points for a second path based on the recorded values, a slope of the soil surface, and a working depth or height along the second path (Davis: paragraph [0104] and FIG. 9, row units-63,65, position adjusters-68, nozzles-76,176, ground-150, depression-995, and target height-996); and 
guide movement of a machine along the second path (Davis: paragraphs [0104-0107]; FIG. 7, upper motor (Y-Axis) - 16; and FIG. 9, beam-10, wheels-42,44, row units-63,65, nozzles-76,176, and Y axis-80).
As to claim 2, Davis discloses wherein the one or more reference points includes a navigation point of the machine (Davis: 0004, 0018, 0022, 0086).
As to claim 3, Davis discloses wherein the one or more reference points includes at least one waypoint associated with a wayline to guide movement of a machine along the second path (Davis: 0026 “path plan, guidance line, mission plan, or any of the combination thereof,”).
As to claim 4, Davis discloses wherein the computing system is configured to determine the one or more reference points for the second path by computing an offset from the first path based at least on the working depth and the slope of the soil surface or driven terrain (Davis: paragraphs [0104-0107]; FIG. 7, upper motor (Y-Axis) - 16; and FIG. 9, beam-10, wheels-42,44, row units-63,65, nozzles-76,176, and Y axis-80).
As to claim 5, Davis discloses wherein the one or more reference points are located on the soil surface (Davis: paragraphs [0108-0110] and FIG. 10, plant row-148, ground-150, and vertical target height-176 e.g., the target height is based on the reference point of the soil surface and the implement height).
As to claim 6, Davis discloses wherein the one or more reference points are located above the soil surface (Davis: paragraphs [0108-0110] and FIG. 10, plant row-148, ground-150, and vertical target height-176).
As to claim 7, Davis discloses further comprising a user interface, wherein the computing system is configured to receive the working depth or height via user input entered at the user interface (Davis: paragraph [0039] and FIG. 7, master data processing system-902, and data ports-904).
As to claim 8, Davis discloses further comprising an implement control system, wherein the computing system is configured to receive a signal corresponding to the working depth or height from the implement control system (Davis: paragraph [0039] and FIG. 7, master data processing system-902, and data ports-904).
As to claim 9, Davis discloses wherein the computing system is configured to receive the slope value by accessing map data (Davis: paragraph [0026] and FIG. 7, path planning module-910).
As to claim 10, Davis discloses wherein the computing system is configured to determine the one or more reference points based further on an offset from a location of the antenna (Davis: paragraphs [0102-0107] and FIG. 7, location-determining receivers-22,24, first adjustment actuator (Z-Axis) - 118, and antennas-901).
As to claim 11, Davis discloses wherein the computing system cooperates with an implement control system to control operations of at least first and second stages of a multi-stage farming operation, with each of the stages being distinct in function and implemented over non-overlapping intervals of time (Davis: paragraph [0097], the plant row estimator may use pre-existing knowledge of the row spacing used by the planter for planting the seeds or plants, along with an as-planted map of the seed positions or seed locations, where available; and FIG. 7, master data processing system-902, data storage device-906, and plant (row) position estimator-912).
As to claim 12, Davis discloses wherein the operations of the first stage (Davis: paragraph [0097]) are implemented at least beneath the soil surface at the recorded working depth (Davis: paragraphs [0104-0107] and FIG. 9, row units-63,65, position adjusters-68, nozzles-76,176, ground-150, depression-995, and target height-996) and the operations of the second stage are implemented at or above the soil surface based on the reference points being respectively at or above the soil surface (Davis: paragraphs [0108-0110] and FIG. 10, plant row-148, ground-150, and vertical target height-176).
As to claim 13, Davis discloses wherein the operations of the first stage include seeding (Davis: paragraph [0097]) at the recorded working depth (Davis: paragraphs [0104-0107] and FIG. 9, row units-63,65, position adjusters-68, nozzles-76,176, ground-150, depression-995, and target height-996) and the operations of the second stage (Davis: paragraphs [0108-0110] and FIG. 10, plant row-148, ground-150, and vertical target height-176) include at least one of agitating the soil surface on each side of the reference points but not on the reference points, fertilizing plants grown from the seeding, or applying pesticides to the plants grown from the seeding (Davis: paragraph [0026], fertilize).
As to claim 15, Davis discloses further comprising a self-propelled vehicle, the self-propelled vehicle comprising the machine (Davis: paragraphs [0031-0035] and FIG. 6, battery module-98, generator-99, and internal combustion engine-101), wherein the operations of the first and second stages are performed from the self-propelled vehicle (Davis: paragraphs [0104-0110]).
As to claim 17, Davis discloses a computer-implemented method, comprising: 
recording values corresponding to position information and a working depth beneath a soil surface along a first path (Davis: paragraphs [0104-0107]; FIG. 7, master data processing system-902, electronic data processor-903, data storage device-906, and navigation module-907; and FIG. 9, location-determining receivers-22,24); 
determining one or more reference points for a second path based on the recorded values, a slope of the soil surface, and a working depth or height along the second path (Davis: paragraph [0104] and FIG. 9, row units-63,65, position adjusters-68, nozzles-76,176, ground-150, depression-995, and target height-996); and 
guiding movement of a machine along the second path via issuance of auto-steer commands (Davis: paragraphs [0104-0107]; FIG. 7, upper motor (Y-Axis) - 16; and FIG. 9, beam-10, wheels-42,44, row units-63,65, nozzles-76,176, and Y axis-80).
As to claim 18, Davis discloses wherein determining reference points for the second path comprises at least computing an offset from the first path based at least on the working depth and the slope of the soil surface(Davis: paragraphs [0104-0107]; FIG. 7, upper motor (Y-Axis) - 16; and FIG. 9, beam-10, wheels-42,44, row units-63,65, nozzles-76,176, and Y axis-80).
As to claim 19, Davis discloses wherein determining the reference points comprises determining the reference points to be either at the soil surface or above the soil surface (Davis: paragraphs [0108-0110] and FIG. 10, plant row-148, ground-150, and vertical target height-176).
As to claim 20, Davis discloses further comprising receiving the working depth or height via either user input or via signals from an implement control system (Davis: paragraph [0039] and FIG. 7, master data processing system-902, and data ports-904).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Sapilewski et al. (US-2008/0195268-A1, hereinafter Sapilewski).
As to claim 14, Davis further discloses: wherein the operations of the first stage include seeding (Davis: paragraph [0097]); at the recorded working depth (Davis: paragraphs [0104-0107] and FIG. 9, row units-63,65, position adjusters-68, nozzles-76,176, ground-150, depression-995, and target height-996); and the operations of the second stage (Davis: paragraphs [0108-0110] and FIG. 10, plant row-148, ground-150, and vertical target height-176).
Davis does not disclose forming a soil dam. However, Sapilewski discloses an implement control
system, including the following features: include at least forming a soil dam (Sapilewski: paragraph [0048]; FIG. 4, side hills-SH; FIG. 6, bed plant rows-R; and FIG. 12, implement control system-110).
Sapilewski teaches that an implement control system should adjust the trajectory of an implement relative to its associated tractor trajectory in variable soil conditions, such as climbing or jumping bed plant rows (Sapilewski: paragraph [0021]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the implement control based on the height of bed plant rows of Sapilewski into the implement control system of Davis.
A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of properly navigating around and treating plants in raised beds.
As to claim 16, Davis discloses an implement vehicle that is self-propelled and performs all operations (see citations in claim 1). Davis does not disclose a configuration where the implement is towed. 
Sapilewski discloses where the implement is towed (Sapilewski: Fig. 3) by a self-propelled vehicle (Sapilewski: 0091) having the ability to have outside vehicle control (Sapilewski: 0091). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the towing vehicle with external automated navigation control of Sapilewski with the control system of Davis as it merely involves using a known device in a known way with predictable results for the benefit of transferring the drivetrain components to a typical tractor configuration. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20110196565 A1 a GNSS-based contour guidance path selection system for guiding a piece of equipment through an operation, such as navigating a guide path, includes a processor programmed for locking onto a particular aspect of the operation, such as deviating from a pre-planned or original guidance pattern and locking the guidance system onto a new route guide path, while ignoring other guidance paths. The system gives a vehicle operator control over a guidance route without the need to re-plan a pre-planned route. The device corrects conflicting signal issues arising when new swaths result in the guidance system receiving conflicting directions of guidance where the new swaths cross predefined swaths. An operator can either manually, or with an autosteer subsystem automatically, maintain a new contour guidance pattern, even while crossing predefined guidance paths that would otherwise divert the vehicle.
US 20140324291 A1 a global navigation satellite system (GNSS) and gyroscope control system for vehicle steering control comprising a GNSS receiver and antennas at a fixed spacing to determine a vehicle position, velocity and at least one of a heading angle, a pitch angle and a roll angle based on carrier phase position differences. The system also includes a control system configured to receive the vehicle position, heading, and at least one of roll and pitch, and configured to generate a steering command to a vehicle steering system. A vehicle control method includes the steps of computing a position and a heading for the vehicle using GNSS positioning and a rate gyro for determining vehicle attitude, which is used for generating a steering command. Relative orientations and attitudes between tractors and implements can be determined using optical sensors and cameras. Laser detectors and rangefinders can also be used.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665